In a filiation proceeding defendant appeals from three orders made by the Children’s Court, Suffolk County. One order denies appellant’s motion to vacate the issuance and service of the summons and to dismiss the proceeding on the ground of the Statute of Limitations. Another order determines that appellant is the father of the child in question, and the third order makes the same determination of filiation and further directs appellant to pay $5 a week for the support of the child. Orders unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ.